A unanimous opinion, in the above-entitled cause, was filed with the clerk of this court December 4, 1936. Respondents filed a petition for rehearing, and the same was granted December 30, 1936. April 8, 1937, the day set for the rehearing, counsel filed a stipulation, dated April 7, 1937, wherein it was agreed that a settlement had been reached between the parties and that the appeal herein be dismissed.
Since there has been a full settlement between the parties, and the questions raised in the petition for rehearing have become moot, there is nothing further before this court for determination. The order granting the rehearing is therefore vacated. It does not follow, however, that the appeal will be dismissed. After an appeal has been perfected, briefs filed, the case argued and an opinion filed and judgment entered, the parties to the action no longer have the power to dismiss the appeal; they may compromise and settle the case and stipulate and contract as they please, concerning the rights acquired under the decision of the court, and the court will accord to such settlement full force and effect, so far as the rights of the parties are concerned, but that right does not extend to or include the power to control or direct the course of judicial procedure or the power to abrogate the opinion or decision of the court already made and entered. It will stand as the law of the case. To the same effect see Hinckley Estate Co. v. Gurry,56 Idaho 38, 42, 48 P.2d 1111.
Morgan, C.J., and Holden and Budge, JJ., concur.